Name: 81/850/EEC: Council Decision of 30 June 1981 on the notification of the provisional application by the European Economic Community of the International Cocoa Agreement 1980
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-10-31

 Avis juridique important|31981D085081/850/EEC: Council Decision of 30 June 1981 on the notification of the provisional application by the European Economic Community of the International Cocoa Agreement 1980 Official Journal L 313 , 31/10/1981 P. 0001 Spanish special edition: Chapter 11 Volume 15 P. 0004 Portuguese special edition Chapter 11 Volume 15 P. 0004 +++++COUNCIL DECISION OF 30 JUNE 1981 ON THE NOTIFICATION OF THE PROVISIONAL APPLICATION BY THE EUROPEAN ECONOMIC COMMUNITY OF THE INTERNATIONAL COCOA AGREEMENT 1980 ( 81/850/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE INTERNATIONAL COCOA AGREEMENT 1980 IS AN INSTRUMENT FOR REGULATING INTERNATIONAL TRADE , THE MAIN PURPOSE OF WHICH IS TO ACHIEVE A BALANCE BETWEEN SUPPLY AND DEMAND FOR COCOA WITH THE AIM OF STABILIZING THE PRICE OF THIS PRODUCT AROUND THE LONG-TERM MARKET TREND ; WHEREAS ON 31 MARCH 1981 , IN ACCORDANCE WITH THE COUNCIL DECISION OF 30 MARCH 1981 , THE COMMUNITY SIGNED THE SAID AGREEMENT SUBJECT TO APPROVAL AT A LATER DATE ; WHEREAS THE COMMUNITY SHOULD GIVE NOTIFICATION THAT IT WILL APPLY THE AGREEMENT PROVISIONALLY , PENDING COMPLETION OF THE INTERNAL PROCEDURES REQUIRED IN ORDER FOR IT TO BE CONCLUDED , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN ACCORDANCE WITH ARTICLE 65 OF THE INTERNATIONAL COCOA AGREEMENT 1980 , THE COMMUNITY SHALL DEPOSIT WITH THE SECRETARY-GENERAL OF THE UNITED NATIONS ORGANIZATION , BEFORE 31 MAY 1981 , THE NOTIFICATION ANNEXED TO THIS DECISION ACCORDING TO WHICH IT WILL APPLY THE AGREEMENT PROVISIONALLY , AS AN IMPORTING MEMBER , WHEN THE AGREEMENT COMES INTO FORCE IN ACCORDANCE WITH ARTICLE 66 . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO DEPOSIT THIS NOTIFICATION . DONE AT LUXEMBOURG , 30 JUNE 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS